DETAILED ACTION
Notice to Applicant

The following is a FINAL action upon examination of application number 17/078,118, filed on 10/23/2020. Claims 1-14 and 21-26 are pending in this application, of which claims 1-14 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/078,118, filed 10/23/2020 is a continuation of PCT/CN2019/083955, filed 04/23/2019, and claims foreign priority to 201810368883.X, filed 04/23/2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Response to Amendment

4.	In the response filed January 05, 2022, Applicant amended claims 1-2, 8, 10-11, 21, and 22, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendment to claim 8 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objection; accordingly this objection has been removed.



Response to Arguments

7.	Applicant's arguments filed January 05, 2022, have been fully considered.

8.	Applicant submits “amended claim 1 does not qualify as a mental process. Therefore, amended claim 1, as a whole, is not directed to certain methods of organizing human activities and method processes. Accordingly, amended claim 1 is not directed to an abstract idea or any judicial exception.” [Applicant’s Remarks, 01/05/2022, page 13]

With particular respect to the §101 rejection of the independent claims, Applicant argues with respect to Step 2A of the eligibility inquiry “amended claim 1 does not qualify as a mental process.” Specifically, Applicant submits “that the features “positioning, via a positioning device of the first device, a current location of the first device’, “trained model’, and “transmitting, to the second device, information relating to the user request to be displayed on the second device” cannot be performed only in the mind. These features of amended claim 1 are clearly limitations directing to an invention that requires computer components. Thus, amended claim 1 cannot be performed mentally via human observation, evaluation, judgment, or opinion, even if aided with pen and paper. Accordingly, amended claim 1 does not qualify as a mental process.” In the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57), the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claims 1-14 have been 
The Examiner maintains that the claims set forth or describe steps that can be accomplished mentally such as via human observation and perhaps with the aid of pen and paper, which fall under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. The 101 rejection found the limitations in claim 1 to be directed to an abstract idea that falls into the “mental processes” based on the limitations determine a departure location; determine a departure time based on the user request; determine a target time based on a trained model and the departure location and the departure time, wherein the target time is a time point for distributing the user request; and distribute the user request to a second device based on the target time. These limitations recite an abstract idea that falls into the “Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. As claimed, the steps can be practically performed mentally, by a human observing information. Determining a departure time based on the user request  to determine a time point for distributing the user request encompasses evaluation steps that can be accomplished mentally such as via human observation/judgement perhaps with the aid of pen and paper. These steps describe data gathering, observation, and decision making. In particular, data is collected, data is analyzed, and data is evaluated to determine a time point for distributing a request, which are a combination of “observation, evaluation, judgment, opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52. Thus, the steps recite the abstract concept of “mental processes.” Therefore, Applicant’s arguments under Step 2A Prong 1 are not persuasive because the claims have been shown to set forth or describe activities falling under the “Mental Processes” abstract idea grouping set forth in the 2019 PEG. 
Furthermore, in response to Applicant’s argument that “amended claim 1, as a whole, is not directed to certain methods of organizing human activities,” the Examiner respectfully obtain a user request from; determine a departure location; determine a departure time based on the user request; determine a target time based on a trained model and the departure location and the departure time, wherein the target time is a time point for distributing the user request; and distribute the user request to a second device based on the target time by transmitting information relating to the user request” are reasonably understood as setting forth activities of managing relationships or interactions between people - such as interactions between passengers and drivers. As described in the Office Action, dated 10/13/2021, “the claims set forth steps for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and also sets forth “commercial interactions,” and thus fall under “Certain Methods of Organizing Human Activity”.” The claims are still directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Under Prong One of Step 2A, information relating to a user request is received from a passenger, a departure time is determined based on the user request, a driver is identified, and the passenger request is distributed to the driver, these steps provide additional support for the finding that the claims recite an abstract idea because the information relating to the user request is directly tied to the human activity being organized. The claims recite an abstract idea that falls into the “Certain methods of organizing human activities” within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations for managing personal behavior or relationships or interactions between people. Therefore, the claims are reasonably understood as reciting one or more abstract ideas when evaluated under Step 2A Prong One of the eligibility inquiry.
Moreover, Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of managing interactions between people (See, e.g., paragraph Taking the car-hailing service as an example, a passenger may send travel information including departure location, departure time and destination via a user interface to a taxi-hailing service platform to request for a vehicle.”). As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of arranging a transportation service between a passenger and driver. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea. For the reasons detailed above, this argument is found unpersuasive.

9.	Applicant submits “that even if amended claim 1 is deemed to recite a judicial exception, which it does not, amended claim 1 recites additional elements that integrate the alleged judicial exception into a practical application, and thus is eligible.” [Applicant’s Remarks, 01/05/2022, page 13]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues “that even if amended claim 1 is deemed to recite a judicial exception, which it does not, amended claim 1 recites additional elements that integrate the alleged judicial exception into a practical application, and thus is eligible.” The additional elements in exemplary claim 1 are directed to: at least one storage medium; at least one processor, a first device, a positioning device, and a second device, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution activities (i.e., transmitting, to the second device, information relating to the user request to be displayed on the second device), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The transmitting activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(f)-(h).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no storage medium, processor,  first device, positioning device, second device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating information relating to the user request, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of distributing user requests, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, in response to Applicant’s argument that “amended claim 1 as a whole thus improves upon previous existing technology for distributing service orders,” it is noted that there is nothing particular about the computing elements (i.e., storage medium, processor,  first device, positioning device, second device), nor anything in the claims or Specification showing the system as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). The claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to an improvement to the computer or to any other technology.
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

10.	Applicant submits that “the claims meet the “significantly more” requirements.”  Specifically, Applicant argues that “the claimed invention meets the improvements to another technology requirement.” [Applicant’s Remarks, 01/05/2022, pages 14-15]
The processing device 112 may include one or more processing units (e.g., single-core processing device(s) or multi-core processing device(s)). Merely by way of example, the processing device 112 may include a central processing unit (CPU), an application-specific integrated circuit (ASIC), an application-specific instruction-set processor (ASIP), a graphics processing unit (GPU), a physics processing unit (PPU), a digital signal processor (DSP), a field programmable gate array (FPGA), a programmable logic device (PLD), a controller, a microcontroller unit, a reduced instruction-set computer (RISC), a microprocessor, or the like, or any combination thereof.”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to an improvement to the 
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.

11.	Applicant submits that “The rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant's claims are “well-understood, routine, and conventional,” as required by the Berkheimer Memorandum.” [Applicant’s Remarks, 01/05/2022, pages 15-16]

The Examiner respectfully disagrees. In response to Applicant’s assertions that “The rejection is factually flawed because the Office Action fails to offer a reasoned explanation or provide the necessary facts to show why Applicant's claims are “well-understood, routine, and conventional,”,” it is noted that only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. Arguing abstract elements for Berkheimer is not persuasive. See BSG Tech, LLC v. Buyseasons, Inc., 899 F.3d 1281,1290 (Fed. Cir. 2018) states “Our precedent has consistently employed this same approach. If a claim’s only “inventive concept” is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea. See, e.g., Berkheimer, 881 F.3d at 1370 (holding claims lacked an inventive concept because they “amount to no more than performing the abstract idea of parsing and comparing data with conventional computer components”). For the reasons above, this argument is found unpersuasive.


12.	Applicant submits that “Since Coan does not teach or disclose the above-mentioned features, Coan cannot anticipate claim 1, and thus, claim 1 is patentable.” [Applicant’s Remarks, 01/05/2022, page 18]

	Applicant's argument concerning the §102 rejection of claim 1 (Remarks at pages 17-18) has been considered, however this argument is primarily raised in support of the new limitations presented in amended independent claim 1, which are believed to be fully addressed via the new
grounds of rejection set forth under §103 in the instant office action.

13.	Applicant submits that the trained model in Sweeney is not for determining the time point for distributing the user request in amended claim 1. [Applicant’s Remarks, 01/05/2022, page 20]

As best understood by Examiner, Applicant argues that Sweeney does not teach “determine a target time based on a trained model and the departure location and the departure time, wherein the target time is a time point for distributing the user request.” In response to the Applicant’s argument that Sweeney does not teach “determine a target time based on a trained model and the departure location and the departure time, wherein the target time is a time point for distributing the user request,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 01/05/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of 

14.	Applicant submits that “Hwang fails to disclose, inter alia, “obtain a user request from a first device; determine a departure location by positioning, via a positioning device of the first device, a current location of the first device; determine a departure time based on the user request; determine a target time based on a trained model and the departure location and the departure time, wherein the target time is a time point for distributing the user request; and distribute the user request to a second device based on the target time by transmitting, to the second device, information relating to the user request to be displayed on the second device” as recited in amended claim 1.” [Applicant’s Remarks, 01/05/2022, page 21]

In response to the Applicant’s argument that “Hwang fails to disclose, inter alia, “obtain a user request from a first device; determine a departure location by positioning, via a positioning device of the first device, a current location of the first device; determine a departure time based on the user request; determine a target time based on a trained model and the departure location and the departure time, wherein the target time is a time point for distributing the user request; and distribute the user request to a second device based on the target time by transmitting, to the second device, information relating to the user request to be displayed on the second device” as recited in amended claim 1,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes that Hwang was not asserted as disclosing any of the disputed limitations. Accordingly, this argument is deemed moot. 

Claim Objections

16.	Claim 26 is objected to because of the following informalities: improper status identifiers. The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). Claim 26 shows the following status identifier: Withdrawn. However, claim 26 was amended. Claim 26 should have the following status identifier: Withdrawn-Currently Amended. “If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."” See MPEP 1.121 (c)(2). Appropriate correction is required.

Claim Rejections - 35 USC § 101

17.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

19.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-9), and method (claims 11-14) are directed to at least one potentially eligible category of subject matter (i.e., machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-14 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain method of organizing human activities” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and also sets forth “commercial interactions,” and thus fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), and therefore fall under the “Mental Processes” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
obtain a user request from a first device (The “obtain” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and sets forth commercial activities such business relations because the data obtained directly pertains to sales outcomes and activities (i.e., distribution of a passenger transportation request to a driver) in pursuit thereof, and thus is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” In addition, the “obtain” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); 
- determine a departure location (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper);
- determine a departure time based on the user request (The “determine” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper);
- determine a target time based on a trained model and the departure location and the departure time, wherein the target time is a time point for distributing the user request (The “determine” step can be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper); and
- distribute the user request to a second device based on the target time by transmitting, to the second device, information relating to the user request to be displayed on the second device (The “distribute” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment. Notably, this step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a second device, such as recited in claim 1, which is not a practical application or significantly more.  MPEP 2106.05(g)).
Considered together, these steps set forth an abstract idea of managing ridesharing interactions involving a passenger and driver, and distributing a passenger’s transportation request to a driver (the claims describe use of a computer system to manage and facilitate the dispatch/distribution of passenger requests), which falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. Independent claim 10 recites similar limitations as those discussed above and are therefore found to recite the same or substantially the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. Independent claims 1 and 10 recite the additional elements of at least one storage medium storing a set of instructions; at least one processor in communication with the at least one storage medium, a first device, a positioning device, and a second device (claim 1); and a computing device, a memory,  one or more processors, a first device, and a second device (claim 10). These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Similarly, although the obtain step is deemed as part of the abstract idea, even if considered as an additional element and evaluated transmitting step, when evaluated under Step 2A Prong Two, this step amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)).Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claims 1 and 10 recite the additional elements of: at least one storage medium storing a set of instructions; at least one processor in communication with the at least one storage medium, a first device, a positioning device, and a second device (claim 1); and a computing device, a memory,  one or more processors, a first device, and a second device (claim 10). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly The processing device 112 may include one or more processing units (e.g., single-core processing device(s) or multi-core processing device(s)). Merely by way of example, the processing device 112 may include a central processing unit (CPU), an application-specific integrated circuit (ASIC), an application-specific instruction-set processor (ASIP), a graphics processing unit (GPU), a physics processing unit (PPU), a digital signal processor (DSP), a field programmable gate array (FPGA), a programmable logic device (PLD), a controller, a microcontroller unit, a reduced instruction-set computer (RISC), a microprocessor, or the like, or any combination thereof.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Similarly, even if the obtain step is deemed are evaluated as an additional element, this activity is directed to insignificant extra-solution data gathering activities, which has been recognized as well-understood, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). With respect to the transmitting step, when evaluated under Step 2A Prong Two and Step 2B, this step amounts to insignificant extra-solution output activity, which does not add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
With respect to reliance on a “positioning device” to determine a departure location, this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself. See, e.g., Flier, US 2017/0059347 A1 (paragraph 0015: Conventional car service ordering techniques allow a user to provide a starting location and a destination location to the car service. The starting location can be a location corresponding to a current location of a user and can be determined using GPS, IP address, cell triangulation, proximity to Wi-Fi access points, proximity to beacon devices, or other suitable techniques). 
Even if the trained model evaluated as elements beyond software/code for a generic computer to execute, it is noted that that the claimed use of a logistic regression model, an adaptive boosting model or a gradient boosting decision tree model is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Chiao et al., US 2016/0071118 A1 (paragraph 0008:  “Gradient Boosting models are well-known to those of ordinary skill in the art.”). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9 and 11-14 recite the same abstract ideas as recited in the independent claims by reciting steps/details for managing commercial interactions (e.g., taxi-hailing obtain the trained model” which are details directly in support of the commercial taxi-hailing transaction. Dependent claims 4/13 recite “determine target information based on the departure location and departure time; determine one or more target features based on the target information; and determine the target time based on the one or more target features,” which are details directly in support of the commercial taxi-hailing transaction. Dependent claims 5/14 recite the limitation determine a target area based on the departure location; determine one or more reference time periods based on the departure time; determine reference information based on the one or more reference time periods and the target area; and determine the target information based on the reference information associated with the one or more reference time periods and the target area -  which are details directly in support of the commercial taxi-hailing transaction, and recites “determine” steps that can be performed mentally. Claim 8 recites “wherein the trained model includes a logistic regression model, an adaptive boosting model or a gradient boosting decision tree (GBDT) model,” which recites an abstract idea that falls into the “Mathematical Concepts” grouping. The other dependent claims have been evaluated as well, but similar to dependent claims 2, 4, 5, 11, 13, and 14 recite details/steps that merely refine the same abstract ideas recited in the independent claims. The additional elements recited in the dependent claims include the processor of claim 1, and therefore merely invokes the elements of a generic computer which, as discussed above, is not enough to integrate the abstract idea into a practical application or add significantly more. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

23.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

24.	Claims 1, 2, 4-8, 10-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coan et al., Pub. No.: US 2018/0300660 A1, [hereinafter Coan], in view of Berk et al., Pub. No.: US 2019/0266557 A1, [hereinafter Berk].

As per claim 1, Coan teaches a system for distributing a user's request (paragraph 0005: “a ride matching system including a matched provider and requestor”; paragraph 0022, discussing a ride matching system including a matched provider and requestor. The ride matching system  may be configured to communicate with both the requestor computing device and the provider computing device), comprising: 

at least one storage medium storing a set of instructions (paragraph 0122, discussing that  the system may include s storage subsystem including various computer readable storage media, such as hard disk drives, solid state drives (including RAM-based and/or flash-based SSDs), or other storage devices. In various embodiments, computer readable storage media 1008 can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described. In some embodiments, the storage system may include various data stores or repositories or interface with various data stores or repositories that store data; paragraph 0112, discussing that various data stores may be implemented on a non-transitory storage medium accessible to the management system; paragraph 0117);

least one processor in communication with the at least one storage medium, when executing the stored set of instructions, the at least one processor causes the system to (paragraph 0122, discussing that the system  may include a storage subsystem including various computer readable storage media...In various embodiments, the computer readable storage media can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described; paragraph 0125, discussing that  the processing system can include one or more processors or other devices operable to control the computing system. Such processors can include single core processors, multi core processors...): 

obtain a user request from a first device (paragraph 0022, discussing that the requestor  may use a ride matching requestor application on a requestor computing device [i.e., first device] to request a ride at a specified pick-up location. The request may be sent over a communication network to the ride matching system. The ride request may include transport request information that may include, for example, a request location, an identifier associated with the requestor and/or the requestor computing device, user information associated with the request, a location of the requestor computing device, a request time (e.g., a scheduled ride may have a future time for the request to be fulfilled or an "instant/current" time for transportation as soon as possible), and/or any other relevant information to matching transport requests with transport providers; paragraph 0026, discussing that the ride matching system may be configured to receive scheduled requests for a future time or date from a request computing device. Accordingly, the requestor may set a request time and a request location in the future where they desire to have a service provided; paragraph 0071, discussing that the ride matching system receives a scheduled ride request from a requestor computing device [i.e., receiving a ride request from a requestor computing device corresponds to obtaining a user request from a first device]; paragraph 0043);
determine a departure location (paragraph 0043, discussing that the ride request may include a requestor identifier, location information for the requestor computing device, a pick-up location for the ride request [i.e., the pick-up location for the ride request corresponds to the departure location], one or more destination locations, a pick-up time, and/or any other suitable information associated with providing a service to a requestor. The ride matching module may receive the ride request and update a historical ride data store with the ride request information; paragraph 0022, discussing that the request location may include, for example, a current location, a future location, a "best fit/predictive" location, a curb segment, or any other suitable information for indicating a location for a requestor to be found at the current time or in the future; paragraph 0049, discussing that when the ride matching module receives a scheduled request, the ride matching module may pass the request information including the request location, the request time, the requestor identifier, the location of the requestor, and/or any other relevant information to the scheduling module);

determine a departure time based on the user request (paragraph 0043, discussing that the ride request may include a requestor identifier, location information for the requestor computing device, a pick-up location for the ride request, one or more destination locations, a pick-up time [i.e., the pick-up time corresponds to the departure time], and/or any other suitable information associated with providing a service to a requestor. The ride matching module may receive the ride request and update a historical ride data store with the ride request information; paragraph 0022, discussing that the request location may include, for example, a current location, a future location, a "best fit/predictive" location, a curb segment, or any other suitable information for indicating a location for a requestor to be found at the current time or in the future; paragraph 0049, discussing that when the ride matching module receives a scheduled request, the ride matching module may pass the request information including the request location, the request 

determine a target time based on the departure location and the departure time (paragraph 0051, discussing that the scheduling module may update the real-time ride feed with the scheduled request information with an indication of the time that the scheduled ride should be triggered for real-time matching; paragraph 0056, discussing that when a request time approaches for an associated scheduled ride to a provider, the scheduling module may be configured to evaluate whether the claimed provider is going to meet the scheduled request and if so, may send matching information to the provider computing device upon triggering of a dispatch time for the scheduled request; paragraph 0059, discussing that the real-time matching module may determine a match window (i.e., the time in which the scheduled request should be matched for the request location and time). The match window may be tracked and stored for each general region and the request may be stored with the match window such that the real time matching module knows when to attempt to match the scheduled request in order to ensure the request time is met; paragraph 0074, discussing that the ride matching system may determine a match window associated with the location and time of the scheduled request that indicates the average amount of time it takes for a request to be accepted and a provider to arrive at a request location for a request at the time and location of the scheduled request. Accordingly, the ride matching system may determine when a real-time request should be issued to ensure that a provider arrives at the request location on time for the scheduled request; paragraph 0082, discussing that for example, if the match window is 30 minutes for the request time and request location, the scheduled ride may be closed from the scheduled ride feed interfaces described herein 30 minutes before the scheduled request time and an on-demand real time matching process may be initiated to attempt to match an available provider within the average 30 minute time period for matching a provider with a similar request; paragraph 0084: “the ride matching  [i.e., This shows that the target time is determined based on the departure location and the departure time]; paragraphs 0057, 0093); and

distribute the user request to a second device based on the target time by transmitting, to the second device, information relating to the user request to be displayed on the second device (paragraph 0024, discussing that the ride matching system may send the ride request to a provider computing device and the provider may accept the ride request through the provider computing device; paragraph 0041, discussing that the ride matching system may identify and facilitate scheduled request matching from requestors associated with requestor computing devices with available providers  associated with provider computing devices; paragraph 0056, discussing that when a request time approaches for an associated scheduled ride to a provider, the scheduling module may be configured to evaluate whether the claimed provider is going to meet the scheduled request and if so, may send matching information to the provider computing device [i.e., transmitting, to the second device, information relating to the user request to be displayed on the second device] upon triggering of a dispatch time for the scheduled request [i.e., sending the scheduled request to the provider computing device upon triggering of a dispatch time for the scheduled request corresponds to distributing the user request to a second device based on the target time]; paragraph 0085, discussing that the ride matching system determines whether the match window time has triggered, thus initiating the ride matching process; paragraph 0086, discussing that if the match window time has triggered, the ride matching system determines an estimated arrival time for a claimed provider to the scheduled request location. For example, the ride matching system may determine an ETA from the current location of the claimed provider to the request location. In some embodiments, this step may also include determining whether the provider is online and accepting requests. If not, notifications and reminders may be [i.e., This also shows distributing the user request to a second device.] associated with each of the providers in order of best match or relevance to the scheduled request. The best provider match may be made using any suitable criteria including rating, existing travel route, and/or any other suitable information. Each of the providers may have a period of time to review and either accept or decline the transportation request; paragraph 0020).

While Coan teaches determine a departure location (paragraphs 0043, 0049), it does not explicitly teach that the departure location is determined by positioning, via a positioning device of the first device, a current location of the first device; and that the target time is determined based on a trained model, wherein the target time is a time point for distributing the user request. However, Berk in the analogous art of request distribution systems teaches these concepts. Berk  teaches:

determine a departure location by positioning, via a positioning device of the first device, a current location of the first device (paragraph 0047, discussing that in various embodiments of system, one or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations... In some embodiments, the destinations may correspond to a particular geo-location determined by GPS or other coordinate system; paragraph 0068, discussing that a software application executed on a mobile device may use global positioning system (GPS) capabilities to determine the user's location and automatically update the network with his location “At Home”, “At Work”, “In San Francisco, Cal.”); paragraph 0072, discussing that FIG. 4A depicts an example flow chart of an example process 400 for receiving event updates from a customer device. At 401, a placement of an order is received. An order may be placed by a customer on a corresponding customer device…The order placement may include location information corresponding to the location for delivery of the order. For example, the location of the customer device may be determined via GPS [i.e., This shows that a departure location is determined by positioning, via a positioning device of the first device, a current location of the first device – the mobile device corresponds to the first device]. As another example, the location information may include an address corresponding to the customer); and

determine a target time based on a trained model, wherein the target time is a time point for distributing the user request (paragraph 0012: “In the training mode, the programmable device is configured to pass a dataset into the predictive model. The dataset includes a series of successive training events with corresponding known time durations between events. In the training mode, the programmable device is further configured to train the predictive model to accurately and dynamically output predicted delivery duration.”; paragraph 0036, discussing that in some embodiments, the predictive event model may implement a neural network. In other embodiments, the predictive event model may be a gradient boosted machine or gradient boosted 

Coan is directed to systems and methods for matching providers with transportation requests. Berk is directed to a system and method for distributing order requests. Therefore they are deemed to be analogous as they both are directed towards requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Coan with Berk because the references are analogous art because they are both directed to solutions for matching requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying Coan to include Berks’s features for positioning, via a positioning device of the first device, a current location of the first device; and that the target time is determined based on a trained model, wherein the target time is a time point for distributing the user request, in the manner claimed, would serve the motivation of performing more efficient and effective matching of requests with providers (Coan at paragraph 0067), or in the pursuit of detecting location automatically without requiring any input, thereby yielding increased efficiency and accuracy (Berk at paragraph 0061); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
As per claim 2, the Coan-Berk combination teaches the system of claim 1. Coan further teaches wherein the at least one processor is further configured to cause the system to: obtain the trained model (paragraph 0103, discussing that autonomous vehicles may receive data from and transmit data to the ride matching system and a third-party system. Example of received data may include, e.g., instructions, new software or software updates, maps, three-dimensional (3D) models, trained or untrained machine-learning models [i.e., receiving a trained model corresponds to obtaining the trained model], location information (e.g., location of the ride requestor,…, and target destinations such as service centers), navigation information, traffic information, weather information, entertainment content, ride requestor information, ride information, and any other suitable information).

As per claim 4, the Coan-Berk combination teaches the system of claim 1. Coan further teaches wherein to determine target time based on the departure location and departure time, the at least one processor is further configured to cause the system to: determine target information based on the departure location and departure time (paragraph 0006: “FIG. 2 illustrates an example of a ride matching system environment showing request matching rates and a number of available providers in different regions.”; paragraph 0024, discussing that the ride matching system may identify available providers…The provider computing device may return information indicative of a match indicating that the provider received the transport request. For example, the information indicative of a match may include a provider accept indicator that indicates the provider received and accepts the indicator or could include a variety of different information. For instance, the information indicative of a match may include location information, other route information for other passengers in the vehicle,…, and/or any other suitable information; paragraph 0034, discussing that the ride matching system can monitor geographic areas to [i.e., determining the historical rate of available providers coming online near the request location corresponds to determining target information based on the departure location and departure time – this interpretation is consistent with Applicant’s Specification (at paragraph 0198), which indicates that “the target information may include the number or amount of the requests, the number or amount of the second devices, the traffic condition…”]. For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near the request location; paragraph 0084: “the ride matching system determines a match window time for the scheduled request. As described above, the match window is based on the request location and request time.”; paragraphs 0027, 0028, 0035; 0074);

determine one or more target features based on the target information (paragraph 0032, discussing that the scheduled request that are shown to providers may be filtered to only those areas that may have trouble matching a requestor based on historical request matching rates and/or numbers of available providers for a scheduled request time; paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time [i.e., the number of ride requests received from a particular area over a given period of time corresponds to the one or more target features based on the target information – this interpretation is consistent with Applicant’s Specification (at paragraph 0201), which indicates that “the target features may include target features associated with the historical requests and/or target features associated with the current service request. For example, the target features may include at least one of ]; paragraph 0053, discussing that the scheduling module may further be configured to determine one or more candidate providers associated with the scheduled request to provide as an available scheduled request for claiming. The scheduling module may determine one or more candidate providers for the scheduled request through any suitable method. For example, the scheduling module may use a residential address, historically claimed request locations, historically claimed request times, previously matched request locations, previously matched request times, and/or any other relevant information for determining relevant providers to a scheduled request. In some embodiments, a relevance score may be generated for the scheduled request to a set of providers based on provider profile, driving history, and/or any other relevant information to identify relevant providers for a scheduled request); and

determine the target time based on the one or more target features (paragraph 0056, discussing that when a request time approaches for an associated scheduled ride to a provider, the scheduling module may be configured to evaluate whether the claimed provider is going to meet the scheduled request and if so, may send matching information to the provider computing device upon triggering of a dispatch time for the scheduled request; paragraph 0059, discussing that the real -time matching module may determine a match window (i.e., the time in which the scheduled request should be matched for the request location and time). The match window may be tracked and stored for each general region and the request may be stored with the match window such that the real time matching module knows when to attempt to match the scheduled request in order to ensure the request time is met; paragraph 0074, discussing that the ride matching system may determine a match window associated with the location and time of the scheduled request that indicates the average amount of time (i.e., response time) it takes for a [i.e., This shows that the target time is determined based on the one or more target features (i.e., response time) – this interpretation is consistent with Applicant’s Specification (at paragraph 0009), which indicates that “the one or more target features may include at least one of: an amount of the user request associated with the target area, an amount of the second device associated with the target area, a response rate associated with the user request in the target area, or a response time associated with the user request in the target area]. Accordingly, the ride matching system may determine when a real-time request should be issued to ensure that a provider arrives at the request location on time for the scheduled request; paragraph 0081, discussing that the match window may be determined based on the average amount of time to match a provider and have the provider arrive at a request location in the area; paragraph 0084: “the ride matching system determines a match window time for the scheduled request. As described above, the match window is based on the request location and request time and may be obtained from a historical ride data store and/or through any other suitable process.”; paragraphs 0057, 0093).

As per claim 5, the Coan-Berk combination teaches the system of claim 4. Coan further teaches wherein the at least one processor is further configured to cause the system to: determine a target area based on the departure location (paragraph 0048, discussing that the ride matching module may include a software module that is configured to process ride requests, ride responses, and other communications between requestors and providers of the ride matching system to match a requestor and a provider for a requested service. For example, the ride matching module may be configured to identify available providers for a ride request from a requestor by identifying a geographic region associated with the pick-up location [i.e., identifying a geographic region associated with the pick-up location corresponds to determining a target area based on the departure location] and may search a provider information data store to identify 

determine one or more reference time periods based on the departure time (paragraph 0028, discussing that a number of available providers at any given time may fluctuate between regions based on where requestors tend to issue a large number of requests. The density of requests may be associated with areas where people work, visit, live, and/or based on availability of parking within a region. For example, some areas have relatively large numbers of available providers while other areas do not. For instance, area 210 and area 220 have more available providers within them than area 230. It is likely that area 210 and area 220 have more demand for services and more corresponding requests in those areas; paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time [i.e., one or more reference time periods]; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location; paragraph 0072, discussing that the ride matching system may determine a match success rate for the scheduled ride request. The match success rate may be dependent on the request location and the request time for the scheduled ride. The ride matching system may determine the match success rate for the request location and the request time through any suitable manner. For example, the ride matching system may request historical matching rates for an area surrounding the request location; paragraphs 0050, 0051);

determine reference information based on the one or more reference time periods and the target area (paragraph 0032, discussing that the scheduled request that are shown to providers may be filtered to only those areas that may have trouble matching a requestor based on historical request matching rates and/or numbers of available providers for a scheduled request time; paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time [i.e., the number of ride requests received from a particular area over a given period of time correspond to the reference information based on the one or more reference time periods and the target area - this interpretation is consistent with Applicant’s Specification (at paragraph 0113), which indicates that “the reference information associated with the server region may include, but is not limited to, a total amount of orders information, a transport capacity information, a response rate information, a response time information, a dynamic fee adjustment information, and the like, or any combination thereof”]; paragraph 0050, discussing that the scheduling module may be configured to determine whether the request location associated with a scheduled ride is in a region that has low success and/or insufficient data to determine whether a scheduled request may be successfully matched for the request time and/or request location…In some embodiments, the eligibility determination process may include determining a number of matches associated with an area surrounding the request location over a period of time and comparing the number of matches to a match threshold. The threshold may indicate whether the number of matches for the area and time are sufficient over a period of time (e.g., 1 month, 3 months, 1 week, 1 year, etc.) to know that the ride matching system has sufficient ride history in that area to determine whether a scheduled ride may be successfully matched for the time and location. For example, a threshold number of matches may include 10, 50, 100, 200, or 500 matches over a time period in a surrounding area associated with request location. The threshold number of matches may be divided into different time periods as the match statistics and number of requests may fluctuate during different times of the day); and

determine the target information based on the reference information associated with the one or more reference time periods and the target area (paragraph 0034, discussing that the ride matching system can monitor geographic areas to determine a number of ride requests received from a particular area over a given period of time; paragraph 0057, discussing that the scheduling module may evaluate whether a claimed provider is going to successfully complete the scheduled request by determining a match window time for the scheduled request, determining an estimated arrival time of the provider to the request location based on a status of the provider computing device and a location of the provider computing device at the match window time, and comparing the estimated arrival times. The match window time may be determined based on an average match time for a request in an area associated with the request location; paragraph 0050, discussing that the eligibility determination process may include determining a number of matches associated with an area surrounding the request location over a period of time and comparing the number of matches to a match threshold. The threshold may indicate whether the number of matches for the area and time are sufficient over a period of time (e.g., 1 month, 3 months, 1 week, 1 year, etc.) to know that the ride matching system has sufficient ride history in that area to determine whether a scheduled ride may be successfully matched for the time and location. For example, a threshold number of matches may include 10, 50, 100, 200, or 500 matches over a time period in a surrounding area associated with request location. The threshold number of matches may be divided into different time periods as the match statistics and number of requests may fluctuate during different times of the day; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location [i.e., determining the historical rate of available providers coming online near the request location corresponds to determining the target information based on the reference information associated with the one or more ]. For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near the request location. Accordingly, by tracking and monitoring system activity as well as tracking estimated arrival times for providers and requestors over time, the scheduling module can more efficiently and effectively determine whether successful matching rates for a scheduled request indicate that the scheduled ride should be eligible for claimed ride functionality; paragraph 0081).

As per claim 6, the Coan-Berk combination teaches the system of claim 4. Coan further teaches wherein the one or more target features includes at least one of: an amount of the user request associated with the target area, an amount of second devices associated with the target area, a response rate associated with the user request in the target area, or a response time associated with the user request in the target area (paragraph 0028, discussing that a number of available providers at any given time may fluctuate between regions based on where requestors tend to issue a large number of requests. The density of requests may be associated with areas where people work, visit, live, and/or based on availability of parking within a region. For example, some areas have relatively large numbers of available providers while other areas do not. For instance, area 210 and area 220 have more available providers within them than area 230. It is likely that area 210 and area 220 have more demand for services and more corresponding requests in those areas; paragraph 0032, discussing that the scheduled request that are shown to providers may be filtered to only those areas that may have trouble matching a requestor based on historical request matching rates and/or numbers of available providers for a scheduled request time. Further, the scheduled rides present to a provider may be filtered to ensure the request is relevant to the activity and/or behavior of the provider; paragraph 0034, discussing that  [i.e., the number of ride requests received from a particular area corresponds to the amount of the user request associated with the target area]; paragraph 0035, discussing that the ride matching system 130 can further base the determination of areas where on-demand ride matching is unavailable on other factors such as an average number of available providers near the area, average ETA to pick-up locations within the area, average value of requests within the area, and/or average ride time for ride requests received from the area; paragraph 0050, discussing that the eligibility determination process may include determining a number of matches associated with an area surrounding the request location over a period of time and comparing the number of matches to a match threshold; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location; paragraph 0072, discussing that the ride matching system may request historical matching rates for an area surrounding the request location. The area may correspond to one or more geographic regions associated with the request location. For example, the location may be associated with a geographic hash that identifies a segmented area of a region associated with the request location…The scheduled request time may be associated with time ranges, times of day, behavior, and/or any other suitable groupings of times associated with a request. The ride matching system may search a historical ride data store associated with the geographic area and a time span to identify match success rates for a location and time associated with the scheduled request).

As per claim 7, the Coan-Berk combination teaches the system of claim 5. Coan further teaches wherein the one or more reference time periods includes at least one of: a month-on-previous-month time period corresponding to the departure time, or a year-on-previous-year time period corresponding to the departure time (paragraph 0032, discussing that the scheduled request that are shown to providers may be filtered to only those areas that may have trouble matching a requestor based on historical request matching rates and/or numbers of available providers for a scheduled request time; paragraph 0041, discussing that the ride matching system may also include a requestor information data store , a provider information data store, a scheduled match feed, a historical ride data store, and a navigation data store, and a real-time match feed which may be used by any of the modules of the ride matching system to obtain information in order to perform the functionality of the corresponding module; paragraph 0050, discussing that the eligibility determination process may include determining a number of matches associated with an area surrounding the request location over a period of time and comparing the number of matches to a match threshold. The threshold may indicate whether the number of matches for the area and time are sufficient over a period of time (e.g., 1 month, 3 months, 1 week, 1 year, etc.) to know that the ride matching system has sufficient ride history in that area to determine whether a scheduled ride may be successfully matched for the time and location. For example, a threshold number of matches may include 10, 50, 100, 200, or 500 matches over a time period in a surrounding area associated with request location. The threshold number of matches may be divided into different time periods as the match statistics and number of requests may fluctuate during different times of the day; paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location; paragraph 0061, discussing that the travel time estimation module may use historical ride data that is relevant for the time of day, streets and geographic region, as well as stored previous rides over those times, areas, road conditions, and/or any other information to obtain an estimate for the provider to travel from their current location to the request location; paragraphs 0051, 0112).

As per claim 8, the Coan-Berk combination teaches the system of claim 2. While Coan describes trained models (Coan, paragraph 0103), it does not explicitly teach wherein the trained model includes a logistic regression model, an adaptive boosting model or a gradient boosting decision tree (GBDT) model. However, Berk in the analogous art of request distribution systems teaches this concept. Berk  teaches:

wherein the trained model includes a logistic regression model, an adaptive boosting model or a gradient boosting decision tree (GBDT) model (paragraph 0009, discussing that the processor may be associated with a gradient boosted machine. As such, the processor dynamically generates the service value by continuously training a model using the plurality of weighted factors; paragraph 0036, discussing that in some embodiments, the predictive event model may implement a neural network. In other embodiments, the predictive event model may be a gradient boosted machine or gradient boosted decision tree; paragraph 0088, discussing that a gradient boosted machine implemented in various example embodiments may comprise a plurality of iteratively trained chained decision trees; paragraph 0158).

Coan is directed to systems and methods for matching providers with transportation requests. Berk is directed to a system and method for distributing order requests. Therefore they are deemed to be analogous as they both are directed towards requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Coan with Berk because the references are analogous art because they are both directed to solutions for matching requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying Coan to include Berks’s feature for including a gradient boosting decision tree model, in the manner claimed, would serve the motivation of performing more efficient and effective matching of requests with providers (Coan at paragraph 0067), or in the pursuit of implementing a gradient boosted machine 

Claim 10 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10 Coan teaches a method implemented on a computing device for distributing a user's request, the computing device including a memory and one or more processors (paragraph 0010, discussing a method for matching a scheduled ride request; paragraph 0016, discussing systems and methods, for matching providers with scheduled requests; paragraph 0118, discussing that  FIG. 10 shows an example computer system, in accordance with various embodiments. In various embodiments, computer system may be used to implement any of the systems, devices, or methods described. In some embodiments, the computer system may correspond to any of the various devices described herein, including, but not limited, to mobile devices, tablet computing devices, wearable devices, personal or laptop computers, vehicle-based computing devices, or other devices or systems described herein. As shown in FIG. 10, the computer system can include various subsystems connected by a bus. The subsystems may include an I/O device subsystem, a display device subsystem, and a storage subsystem including one or more computer readable storage media. The subsystems may also include a memory subsystem, a communication subsystem, and a processing subsystem;  paragraph 0122, discussing that the system may include a storage subsystem including various computer readable storage media...In various embodiments, the computer readable storage media can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described; paragraph 0125, discussing that  the processing system can include one or more processors or 

Claim 11 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above. 
Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above. 
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above. 

25.	Claims 3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coan in view of Berk, in further view of Sweeney et al., Pub. No.: US 2015/0161554 A1, [hereinafter Sweeney].

As per claim 3, the Coan-Berk combination teaches the system of claim 2. Coan does not explicitly teach wherein the trained model is generated according to a process for training a model, the process comprising: obtaining a preliminary model; obtaining a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training samples. Berk in the analogous art of systems and methods for distributing order requests teaches:

wherein the trained model is generated according to a process for training a model (paragraph 0012, discussing that In the training mode, the programmable device is configured to pass a dataset into the predictive model. The dataset includes a series of successive training events with corresponding known time durations between events; paragraph 0088, discussing that a gradient boosted machine implemented in various example embodiments may comprise a 

Coan is directed to systems and methods for matching providers with transportation requests. Berk is directed to a system and method for distributing order requests. Therefore they are deemed to be analogous as they both are directed towards requests matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Coan with Berk because the references are analogous art because they are both directed to solutions for matching requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying Coan to include Berks’s features for generating the trained model according to a process for training a model, in the manner claimed, would serve the motivation of performing more efficient and effective matching of requests with providers (Coan at paragraph 0067), or in the pursuit of implementing a gradient boosted machine or gradient boosted decision tree, thereby providing a learning system and progressively improving performance (Berk at paragraph 0137); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 the process comprising: obtaining a preliminary model; obtaining a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training samples. However, Sweeney in the analogous art of systems and methods for arranging a transport service teaches these concepts. Sweeney teaches:

the process comprising: obtaining a preliminary model (paragraph 0076, discussing that certain parameters can affect the number of available or candidate drivers, and thus the time to pick up for the selected driver pairing. One such parameter is a time duration during when the pool of available or candidate drivers is determined. The longer the time duration, the more drivers which can be considered for the particular transport request. The time duration for determining the pool of drivers ("pool duration") however, represents a cost of optimization, since if the pool duration is too long, then the eventual time to pick up for a given transport request can be lengthened solely by this parameter. In one implementation, the optimization logic can operate with the driver select 118 in order to adjust or select the pool duration in order to optimize the time to pick up from the selected driver. The optimization logic can, for example, receive the time to pick up for the driver pairing and then compare that time with hypothetical time to pick up for drivers that would have been selected in alternative pool durations. Statistical or learning models can, for example, be used to set the pool duration [i.e., using a learning model to set the pool duration suggests obtaining a preliminary model] based on factors such as number of available or candidate drivers, the time of day, the amount of traffic, etc.; paragraph 0115, discussing that    when the optimization objective is to optimize the time to pick up for individual transport requests, then the driver for the particular transport request can be selected for being closest in time to arriving at the pickup location. When the optimization objective is to optimize the time to pick up for multiple transport requests, then the driver and transport pairings is optimized based on a consideration of minimizing the aggregate time to pick up for all of the transport requests in the 

obtaining a plurality of training samples (paragraph 0085, discussing that the optimization logic can tune or otherwise select input parameters that can affect the outcome for driver pairings. For example, parameters such as pool duration 195 (e.g., the duration of time in which available or candidate drivers are considered for a particular set of transport requests), and geographic range 196 can affect the constituents of both the driver pool and transport request or pickup pool. The optimization logic can utilize as input, existing values for geographic range 196 and pool duration 195, and run samples of hypothetical group aggregate pickup times over the same duration [i.e., running samples of hypothetical group aggregate pickup times over the same duration suggests obtaining a plurality of training samples] in order to obtain, for example, statistical or learned models (e.g., time of day, amount of demand or supply, etc.) for determining pool duration 195 and/or group size); and 

training the preliminary model to obtain the trained model using the obtained plurality of training samples (paragraph 0085, discussing that the optimization logic can tune or otherwise select input parameters that can affect the outcome for driver pairings. For example, parameters such as pool duration 195 (e.g., the duration of time in which available or candidate drivers are considered for a particular set of transport requests), and geographic range 196 can affect the constituents of both the driver pool and transport request or pickup pool. The optimization logic 

The Coan-Berk combination describes features for distributing service requests. Sweeney is directed to a system and method for arranging a transport service. Therefore they are deemed to be analogous as they both are directed towards request matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Coan-Berk combination with Sweeney because the references are analogous art because they are both directed to solutions for distributing service requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying the Coan-Berk combination to include Sweeney’s features for generating the trained model according to a process for training a model, the process comprising: obtaining a preliminary model; obtaining a plurality of training samples; and training the preliminary model to obtain the trained model using the obtained plurality of training sample, in the manner claimed, would serve the motivation of performing more efficient and effective matching of requests with providers (Coan at paragraph 0067), or in the pursuit of optimizing the selection of drivers for providing transport to a requesting user (Sweeney at paragraph 0021); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, the Coan-Berk-Sweeney combination teaches the system of claim 3. Coan teaches: obtaining a historical order, wherein the historical order includes a historical departure time, a historical departure location and a historical distribution time (paragraph 0052, discussing that the scheduling module may perform available provider prediction by obtaining an available provider rate associated with the request location from a historical ride data store that may indicate the historical rate of available providers coming online near the request location. For example, some areas may have a high rate of providers coming online during particular times that the ride matching system may use to predict available providers near the request location. Accordingly, by tracking and monitoring system activity as well as tracking estimated arrival times for providers and requestors over time, the scheduling module can more efficiently and effectively determine whether successful matching rates for a scheduled request indicate that the scheduled ride should be eligible for claimed ride functionality; paragraph 0053, discussing that the scheduling module may determine one or more candidate providers for the scheduled request through any suitable method. For example, the scheduling module may use a residential address, historically claimed request locations [i.e., the historically claimed request locations corresponds to the historical order including a historical departure location], historically claimed request times [i.e., the historically claimed request times corresponds to the historical departure time], previously matched request locations, previously matched request times, and/or any other relevant information for determining relevant providers to a scheduled request. In some embodiments, a relevance score may be generated for the scheduled request to a set of providers based on provider profile, driving history, and/or any other relevant information to identify relevant providers for a scheduled request; paragraph 0061, discussing that the travel time estimation module may use historical ride data [i.e., historical order] that is relevant for the time of day, geographic region, as well as stored previous rides over those times, areas, road conditions, and/or any other information to obtain an estimate for the provider to travel from their current location to the request location; paragraph 0072, discussing that the ride matching system may request historical 

determining historical information based on the historical departure location and historical departure time (paragraph 0061, discussing that the travel time estimation module may use historical ride data that is relevant for the time of day, geographic region, as well as stored previous rides over those times, areas, road conditions, and/or any other information to obtain an estimate for the provider to travel from their current location to the request location; paragraph 0072, discussing that the ride matching system may request historical matching rates for an area surrounding the request location. The area may correspond to one or more geographic regions associated with the request location. For example, the location may be associated with a geo-hash that identifies a segmented area of a region associated with the request location…The scheduled request time may be associated with time ranges, times of day, behavior, and/or any other suitable groupings of times associated with a request. The ride matching system may search a historical ride datastore associated with the geographic area and a time span to identify match success rates for a location and time associated with the scheduled request; paragraph 0084, discussing that the ride matching system determines a match window time for the scheduled request… The match window is based on the request location and request time and may be 

The Coan-Berk combination does not explicitly teach wherein the obtaining a plurality of training samples includes: determining one or more sample features based on the historical information; and determining a training sample based on the one or more sample features and the historical distribution time. However, Sweeney in the analogous art of systems and methods for arranging a transport service teaches these concepts. Sweeney teaches:

wherein the obtaining a plurality of training samples includes: determining one or more sample features based on the historical information (paragraph 0085, discussing that the optimization logic can tune or otherwise select input parameters that can affect the outcome for driver pairings. For example, parameters such as pool duration 195 (e.g., the duration of time in which available or candidate drivers are considered for a particular set of transport requests), and geographic range 196 can affect the constituents of both the driver pool and transport request or pickup pool. The optimization logic can utilize as input, existing values for geographic range 196 and pool duration 195, and run samples of hypothetical group aggregate pickup times over the same duration in order to obtain, for example, statistical or learned models (e.g., time of day, amount of demand or supply, etc.) for determining pool duration 195 and/or group size; paragraph 0092, discussing that the pickup determination component can determine distance metrics and and

determining a training sample based on the one or more sample features and the historical distribution time (paragraph 0076, discussing that certain parameters can affect the number of available or candidate drivers, and thus the time to pick up for the selected driver pairing. One such parameter is a time duration during when the pool of available or candidate drivers is determined. The longer the time duration, the more drivers which can be considered for the particular transport request. The time duration for determining the pool of drivers ("pool duration") however, represents a cost of optimization, since if the pool duration is too long, then the eventual time to pick up for a given transport request can be lengthened solely by this parameter. In one implementation, the optimization logic can operate with the driver select 118 in order to adjust or select the pool duration in order to optimize the time to pick up from the selected driver. The optimization logic can, for example, receive the time to pick up for the driver pairing and then compare that time with hypothetical time to pick up for drivers that would have been selected in alternative pool durations. Statistical or learning models can, for example, be used to set the pool duration based on factors such as number of available or candidate drivers, the time of day, the amount of traffic, etc.; paragraph 0085, discussing that the optimization logic can tune or otherwise select input parameters that can affect the outcome for driver pairings. For example, parameters such as pool duration 195 (e.g., the duration of time in which available or candidate drivers are considered for a particular set of transport requests), and geographic range 196 can affect the constituents of both the driver pool and transport request or pickup pool. The optimization logic can utilize as input, existing values for geographic range 196 and pool duration 

The Coan-Berk combination describes features for distributing service requests. Sweeney is directed to a system and method for arranging a transport service. Therefore they are deemed to be analogous as they both are directed towards request matching systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Coan-Berk combination with Sweeney because the references are analogous art because they are both directed to solutions for distributing service requests, which falls within applicant’s field of endeavor (system and method for distributing a request), and because modifying the Coan-Berk combination to include Sweeney’s features for determining one or more sample features based on the historical information; and determining a training sample based on the one or more sample features and the historical distribution time, in the manner claimed, would serve the motivation of performing more efficient and effective matching of requests with providers (Coan at paragraph 0067), or in the pursuit of optimizing the selection of drivers for providing transport to a requesting user (Sweeney at paragraph 0021); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Marueli et al., Pub. No.: US 10,645,193 B2 – describes a system for placing drivers in a priority queue and navigating the drivers to fulfill passenger requests.
B.	König et al., Pub. No.: US 2015/0339923 A1 – describes that improved matching, resulting in lower average wait times for users may be achieved by waiting a longer time before carrying out matching of vehicles to requests.
C.	Rostamian et al., Pub. No.: US 2015/0204684 A1 – describes methods and systems of multi-dimensional automated ride-sharing optimization.
D.	Broyles, Patent No.: US 10,371,539 B2 – describes systems and methods, for determining matches of requestors and providers based on a dynamic provider eligibility model.
E.	Dutta et al., Pub. No.: US 2019/0206008 A1 – relates assigning ride requests to providers based on the probability that a provider will accept the request.
F.	Afzal et al., Pub. No.: US 2019/0205812 A1 – describes a transportation matching system.
G.	Al Falasi et al., Pub. No.: US 2019/0026671 A1 – describes a device, system, and method for optimizing taxi dispatch requests.
H.	Sweeney et al., Pub. No.: WO 2015/089207 A1 – describes a method for optimizing selection of drivers for transport requests.
I.	Berbeglia, Gerardo, Jean-François Cordeau, and Gilbert Laporte. "Dynamic pickup and delivery problems." European journal of operational research 202.1 (2010): 8-15 – describes computing an optimal waiting strategy taking into account the request probability distribution.
 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683